Case: 09-30231     Document: 00511178486          Page: 1    Date Filed: 07/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 19, 2010
                                     No. 09-30231
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HUGH SEBRON GRICE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 2:07-CR-20069-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Hugh Sebron Grice pleaded guilty to possession of firearms during and in
furtherance of drug trafficking crimes. See 18 U.S.C. § 924(c)(1)(A), (B)(ii), and
(D)(2). As part of the plea agreement, Grice reserved his right to appeal the
district court’s denial of his motion to suppress evidence seized during a
warrantless search of his home, a cabin. Grice challenges officers’ initial, brief
entry into his cabin after they executed his arrest warrant and the warrantless,
consensual search of his cabin approximately 12 hours later.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30231    Document: 00511178486 Page: 2        Date Filed: 07/19/2010
                                 No. 09-30231

      The district court found that the officers’ initial entry into the cabin was
a lawful protective sweep incident to Grice’s arrest. See Maryland v. Buie, 494
U.S. 325, 331 (1990). Grice was inside the cabin when officers arrived, and the
officers had to pull him outside to effectuate the arrest. Paula Grice, his wife,
was visible from the doorway.      The situation presented the circumstances
necessary to justify a protective sweep. See id. at 334; United States v. Virgil,
444 F.3d 447, 451 (5th Cir. 2006). The officers’ completion of the arrest after
Grice was pulled outside the cabin instead of while he was inside did not render
the protective sweep unlawful. See United States v. Watson, 273 F.3d 599, 603
(5th Cir. 2001). Regarding the amount of time the officers took to complete the
protective sweep, the district court found the officers’ testimony more credible
than Grice’s. Viewed in the light most favorable to the Government, none of the
district court’s factual findings were clearly erroneous. See United States v.
Jackson, 596 F.3d 236, 239-40 (5th Cir. 2010). The protective sweep rationale
is supported by the record. See, e.g., United States v. Ibarra-Sanchez, 199 F.3d
753, 758 (5th Cir. 1999). Accordingly, this court need not determine whether an
alternative exception to the warrant requirement was applicable. See Jackson,
596 F.3d at 240; Virgil, 444 F.3d at 451 n.4.
      Grice challenges the district court’s finding that his consent to the search
was voluntary. Since the protective sweep was lawful, there is no merit to
Grice’s argument that his consent was vitiated by an illegal protective sweep.
See Buie, 494 U.S. at 334. Grice’s claim of duress is not supported by the record.
On the issue of consent, the district court found in favor of the officers on the
credibility determination. See United States v. Mays, 466 F.3d 335, 342 (5th Cir.
2006). The totality of the circumstances does not support a finding that Grice’s
consent was given under duress. See Schneckloth v. Bustamonte, 412 U.S. 218,
227 (1973); United States v. Tompkins, 130 F.3d 117, 121 (5th Cir. 1997).
      Except for Grice’s self-serving testimony, there is nothing in the record to
support Grice’s assertion that he requested counsel before he gave consent to

                                        2
   Case: 09-30231    Document: 00511178486 Page: 3        Date Filed: 07/19/2010
                                 No. 09-30231

search his cabin. The officers all testified that Grice did not request counsel and
that after initially declining to sign the waiver of rights form, he later changed
his mind and signed it. The credibility finding in favor of the officers was not
clear error. See United States v. Gonzales, 79 F.3d 413, 421 (5th Cir. 1996).
      Grice argues that his consent was invalid because it was given after the
search was underway or completed. Agent Laviolet’s testimony does not support
Grice’s characterization of the facts, and this argument amounts to speculation
based on an overheard telephone conversation.
      Finally, the police were not required to obtain a search warrant before
searching pursuant to consent. See Buie, 494 U.S. at 334 n.1; United States v.
Carrillo-Morales, 27 F.3d 1054, 1063 (5th Cir. 1994).
      The officers’ credible testimony at the suppression hearing supports the
district court’s finding that Grice’s consent was voluntary. See, e.g., Gonzales,
79 F.3d at 421-22. Under the totality of the circumstances and in light of the
district court’s credibility finding in favor of the officers and in the light most
favorable to the Government, the district court’s decision finding that Grice’s
consent was voluntary was not erroneous. See Tompkins, 130 F.3d at 121.
      AFFIRMED.




                                        3